       1:20-cv-01139-JES-JEH # 27          Page 1 of 3                                             E-FILED
                                                                      Tuesday, 28 July, 2020 10:47:42 AM
                                                                           Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                  )
LLC                                        )
              Plaintiff,                   )
                                           )
       vs.                                 )       Case No.: 1:20-CV-1139
                                           )
JAMIE WARMBIR, CHARLOTTE                   )
WARMBIR, and WARMBIR IT                    )
SOLUTIONS, LLC, an Illinois limited        )
liability company;                         )
                   Defendants.             )

 JOINT MOTION FOR COURT TO GRANT PLAINTIFF’S MOTION FOR LEAVE TO
AMEND COMPLAINT, TO DEEM VERIFIED AMENDED COMPLAINT FILED AS OF
   THE DATE OF THE COURT ORDER ON THIS JOINT MOTION, AND TO GIVE
  DEFENDANTS 21 DAYS FROM ENTRY OF ORDER ON THIS JOINT MOTION TO
     FILE RESPONSIVE PLEADING TO PLAINTIFF’S VERIFIED AMENDED
                            COMPLAINT


       NOW COME the Plaintiff, Mavidea Technology Group, LLC, by and through one of its

attorneys, Michael A. Powell of Bartell Powell LLP, and the Defendants, Jamie Warmbir,

Charlotte Warmbir, and Warmbir IT Solutions, LLC, by and through their attorneys, Christopher

Cox of Cox & Fulk, LLC, and for their Joint Motion for Court to Grant Plaintiff’s Motion for

Leave to Amend Complaint, to Deem Verified Amended Complaint Filed as of the Date of the

Court order on this Joint Motion, and To Give Defendants 21 Days From Entry of Order on This

Joint Motion to File Responsive Pleading to Plaintiff’s Verified Amended Complaint, state as

follows:

       1.     Plaintiff filed this action on April 3, 2020, and Defendants’ filed Answers to the

original Complaint on June 2, 2020.
        1:20-cv-01139-JES-JEH # 27            Page 2 of 3



       2.      The parties have been involved in written discovery in this case, and Plaintiff filed

its Motion for Leave to Amend Complaint on July 21, 2020, attaching a Verified Amended

Compliant as an Exhibit to that Motion for Leave.

       3.      The parties, by agreement and to keep this matter moving forward in a timely

fashion, request that this Honorable Court grant Plaintiff’s Motion for Leave and Order that

Plaintiff’s Verified Amended Complaint be deemed filed as of the date of said Order.

       4.      The parties, by agreement, request that this Honorable Court grant Defendants 21

days, from the date of its Order granting this Joint Motion, to file their responsive pleading to the

Verified Amended Complaint.

       WHEREFORE, Plaintiff, Mavidea Technology Group, LLC, and the Defendants, Jamie

Warmbir, Charlotte Warmbir, and Warmbir IT Solutions, LLC, respectfully request that this

Honorable Court grant their Joint Motion for a Court Order Granting Plaintiff’s Motion for

Leave to Amend Complaint, to Deem Verified Amended Complaint Filed as of the Date of the

Court order on this Joint Motion, and To Give Defendants 21 Days From Entry of Order on this

Joint Motion to File their Responsive Pleading to Plaintiff’s Verified Amended Complaint, and

for such other relief as the Court deems appropriate.



                                                        Respectfully submitted,
                                                        MAVIDIA TECHNOLOGY GROUP, LLC

                                                        By:    /S/ Michael A. Powell
                                                              BARTELL POWELL LLP

                                                        By:    /S/ Jason S. Bartell
                                                              BARTELL POWELL LLP
        1:20-cv-01139-JES-JEH # 27            Page 3 of 3



                                                               Respectfully submitted,

                                                               JAMIE WARMBIR, CHARLOTTE
                                                               WARMBIR, and WARMBIR IT
                                                               SOLUTIONS, LLC

                                                               By: /S/ A. Christopher Cox
                                                                     COX & FULK, LLC

Jason S. Bartell# 6255602
Michael A. Powell #06257615
10 East Main Street
Champaign, IL 61820
Phone: 217-352-5900
Fax: 217-352-0182
Email: jbartell@bartellpowell.com
        mpowell@bartellpowell.com

A. Christopher Cox
ARDC# 6296142
Cox & Fulk, LLC
202 N. Center
Bloomington, IL 61701
Phone: (309)828-7331
Email: ChristopherCox@cfxlegal.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 28, 2020, I electronically filed the foregoing Joint Motion for
Court to Grant Plaintiff’s Motion for Leave to Amend Complaint, to Deem Verified Amended
Complaint Filed as of the Date of the Court order on this Joint Motion, and To Give Defendants
21 Days From Entry of Order on This Joint Motion to File Responsive Pleading to Plaintiff’s
Verified Amended Complaint with the Clerk of the Court using the CM/ECF system, which will
send notification of such filing to the following attorneys:

Mr. A. Christopher Cox
ARDC# 6296142
Cox & Fulk, LLC
202 N. Center Street
Bloomington, IL 61701
Phone: (309)828-7331

                                                                      /S/ Michael A. Powell
